DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioji et al (US 2016/0186410) in view of Sheehan (US 2016/0252192)
Shioji et al disclose a shovel comprising: an upper swing structure (3); a cab (4) mounted on the upper swing structure (3); and an operating lever (65) provided in the cab (4), 
Shioji et al do not disclose the operating lever includes a lever part to which a grip part is fixed, a holder part to which the lever part is connected, and a joint part connecting the lever part and the holder part, and the lever part is configured to be attachable to and detachable from the holder part in a tool-free manner with a predetermined manual operation on the joint part.
Sheehan teaches the use of an operating lever includes a lever part (132) to which a grip part (120) is fixed, a holder part (144) to which the lever part (132) is connected, and a joint part (150) connecting the lever part (132) and the holder part 
It would have been obvious to one having ordinary skill in the art to modify the device of Shioji et al to include the lever connection as taught by Sheehan in order to reduce slack.
Re claim 2, Sheehan shows and renders obvious the joint part (150) includes an operating part (152) and an operated part (170).
Re claim 3, Sheehan shows and renders obvious the lever part (132) is an operating part, and the joint part (150) is an operated part.
Re claim 6, Sheehan shows and renders obvious the lever part (132) is connected to the holder part (144) by a clamping ring (156) including a cam lever, a pin lock mechanism (198, 200), a taper fitting structure, a clamp lever with an eccentric cam, a clamp lever with a rotary wedge, or a clamp lever with a sliding wedge.
Re claim 7, Sheehan shows and renders obvious the operating lever (132) includes a rotation preventing structure (194).
Re claim 8, Sheehan shows and renders obvious the rotation preventing structure (194) is a spigot joint (see Fig, 194 goes inside 158). 
Re claim 9, Sheehan shows and renders obvious the lever part (132) is connected to the holder part (144) by a ball lock mechanism (150).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4678216 		clamping ring
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656